Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 1 of 17 Page ID #:347



   1   KELLEY DRYE & WARREN LLP
         Tahir L. Boykins (State Bar No. 323441)
   2
       1800 Century Park East, Suite 600
   3   Telephone: (310) 712-6100
       tboykins@kelleydrye.com
   4
       KELLEY DRYE & WARREN LLP
   5     Robert I. Steiner (admitted pro hac vice)
       101 Park Avenue
   6
       New York, NY 10178
   7   Telephone: (212) 808-7800
       rsteiner@kelleydrye.com
   8
       Attorneys for Defendant
   9
       Laboratory Corporation of America Holdings
  10   Additional Attorneys on Signature Page

  11                    UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  12

  13
       LUKE DAVIS and JULIAN VARGAS,                 CASE NO. 2:20-CV-00893-FMO-KS
       individually, and on behalf of all others
  14   similarly situated,                           [Assigned to Fernando M. Olugin]

  15                        Plaintiff,               STIPULATED PROTECTIVE
                                                     ORDER
  16         v.

  17   LABORATORY CORPORATION OF                     Complaint Filed: January 28, 2020
       AMERICA HOLDINGS; and DOES 1
  18   through 10,
  19                        Defendants.
  20

  21

  22

  23

  24
                                                           CASE NO. 2:20-CV-00893-FMO-KS
  25
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 2 of 17 Page ID #:348



   1         I.     PURPOSES AND LIMITATIONS

   2         A.     Discovery in this action is likely to involve production of confidential,
   3
       proprietary, or private information for which special protection from public disclosure
   4
       and from use for any purpose other than prosecuting this litigation may be warranted.
   5
       Accordingly, the parties hereby stipulate to and petition the Court to enter the following
   6
       Stipulated Protective Order. The parties acknowledge that this Order does not confer
   7

   8   blanket protections on all disclosures or responses to discovery and that the protection it

   9   affords from public disclosure and use extends only to the limited information or items

  10   that are entitled to confidential treatment under the applicable legal principles. The
  11   parties further acknowledge, as set forth in Section XIII(C), below, that this Stipulated
  12
       Protective Order does not entitle them to file confidential information under seal; Civil
  13
       Local Rule 79-5 sets forth the procedures that must be followed and the standards that
  14
       will be applied when a party seeks permission from the Court to file material under seal.
  15

  16   II.   GOOD CAUSE STATEMENT

  17         A.     This action is likely to involve trade secrets, customer and

  18   other valuable research, development, commercial, financial, technical and/or
  19   proprietary information for which special protection from public disclosure and from use
  20
       for any purpose other than prosecution of this action is warranted. Such confidential and
  21
       proprietary materials and information consist of, among other things, confidential
  22
       business or financial information, information regarding confidential business practices,
  23
       or other confidential research, development, or commercial information (including
  24

  25   information implicating privacy rights of third parties), information otherwise generally

  26   unavailable to the public, or which may be privileged or otherwise protected from

  27   disclosure under state or federal statutes, court rules, case decisions, or common law.
  28
       Accordingly, to expedite the flow of information, to facilitate the prompt resolution of

                                            1          CASE NO. 2:20-CV-00893-FMO-KS
                                  STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 3 of 17 Page ID #:349



   1   disputes over confidentiality of discovery materials, to adequately protect information the

   2   parties are entitled to keep confidential, to ensure that the parties are permitted
   3
       reasonable necessary uses of such material in preparation for and in the conduct of trial,
   4
       to address their handling at the end of the litigation, and serve the ends of justice, a
   5
       protective order for such information is justified in this matter. It is the intent of the
   6
       parties that information will not be designated as confidential for tactical reasons and
   7

   8   that nothing be so designated without a good faith belief that it has been maintained in a

   9   confidential, non-public manner, and there is good cause why it should not be part of the

  10   public record of this case.
  11   III.   DEFINITIONS
  12
              A.     Action: This pending federal law suit.
  13
              B.     Challenging Party: A Party or Non-Party that challenges the designation of
  14
       information or items under this Order.
  15

  16          C.     “CONFIDENTIAL” Information or Items: Information (regardless of how it

  17   is generated, stored or maintained) or tangible things that qualify for protection under

  18   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  19   Statement.
  20
              D.     Counsel: Outside Counsel of Record and In-house Counsel (as well as their
  21
       support staff).
  22
              E.     Designating Party: A Party or Non-Party that designates information or
  23
       items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
  24

  25          F.     Disclosure or Discovery Material: All items or information, regardless of

  26   the medium or manner in which it is generated, stored, or maintained (including, among

  27   other things, testimony, transcripts, and tangible things), that are produced or generated
  28
       in disclosures or responses to discovery in this matter.

                                               2          CASE NO. 2:20-CV-00893-FMO-KS
                                     STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 4 of 17 Page ID #:350



   1          G.      Expert: A person with specialized knowledge or experience in a matter

   2   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
   3
       expert witness or as a consultant in this Action.
   4
              H.      In-house Counsel: Attorneys who are employees of a party to this Action.
   5
       In-house Counsel does not include Outside Counsel of Record or any other outside
   6
       counsel.
   7

   8          I.      Non-Party: Any natural person, partnership, corporation, association, or

   9   other legal entity not named as a Party to this action.

  10          J.      Outside Counsel of Record: Attorneys who are not employees of a party to
  11   this Action but are retained to represent or advise a party to this Action and have
  12
       appeared in this Action on behalf of that party or are affiliated with a law firm which has
  13
       appeared on behalf of that party, and includes support staff.
  14
              K.      Party: Any party to this Action, including all of its officers, directors,
  15

  16   employees, consultants, retained experts, and Outside Counsel of Record (and their

  17   support staffs).

  18          L.      Producing Party: A Party or Non-Party that produces Disclosure or
  19   Discovery Material in this Action.
  20
              M.      Professional Vendors: Persons or entities that provide litigation support
  21
       services    (e.g.,   photocopying,    videotaping,    translating,   preparing     exhibits   or
  22
       demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  23
       their employees and subcontractors.
  24

  25          N.      Protected Material: Any Disclosure or Discovery Material that is designated

  26   as “CONFIDENTIAL.”

  27          O.      Receiving Party: A Party that receives Disclosure or Discovery Material
  28
       from a Producing Party.

                                              3          CASE NO. 2:20-CV-00893-FMO-KS
                                    STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 5 of 17 Page ID #:351



   1   IV.    SCOPE

   2          A.     The protections conferred by this Stipulation and Order cover not only
   3
       Protected Material (as defined above), but also (1) any information copied or extracted
   4
       from Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
   5
       Material; and (3) any testimony, conversations, or presentations by Parties or their
   6
       Counsel that might reveal Protected Material.
   7

   8          B.     Any use of Protected Material at trial shall be governed by the orders of the

   9   trial judge. This Order does not govern the use of Protected Material at trial.

  10   V.     DURATION
  11          A.     Once a case proceeds to trial, all of the information that was designated as
  12
       confidential or maintained pursuant to this Protective Order becomes public and will be
  13
       presumptively available to all members of the public, including the press, unless
  14
       compelling reasons supported by specific factual findings to proceed otherwise are made
  15

  16   to the trial judge in advance of the trial. See Kamakana v. City and County of Honolulu,

  17   447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing

  18   documents produced in discovery from “compelling reasons” standard when merits-
  19   related documents are part of court record). Accordingly, the terms of this Protective
  20
       Order do not extend beyond the commencement of the trial.
  21
              B.     Even after final disposition of this litigation, the confidentiality obligations
  22
       imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
  23
       writing or a court order otherwise directs. Final disposition shall be deemed to be the
  24

  25   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;

  26   and (2) final judgment herein after the completion and exhaustion of all appeals,

  27   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
  28
       any motions or applications for extension of time pursuant to applicable law.

                                             4          CASE NO. 2:20-CV-00893-FMO-KS
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 6 of 17 Page ID #:352



   1   VI.      DESIGNATING PROTECTED MATERIAL

   2            A.    Exercise of Restraint and Care in Designating Material for Protection
   3
       1.       Each Party or Non-Party that designates information or items for protection under
   4
       this Order must take care to limit any such designation to specific material that qualifies
   5
       under the appropriate standards. The Designating Party must designate for protection
   6
       only those parts of material, documents, items, or oral or written communications that
   7

   8   qualify so that other portions of the material, documents, items, or communications for

   9   which protection is not warranted are not swept unjustifiably within the ambit of this

  10   Order.
  11   2.       Mass, indiscriminate, or routinized designations are prohibited. Designations that
  12
       are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
  13
       to unnecessarily encumber the case development process or to impose unnecessary
  14
       expenses and burdens on other parties) may expose the Designating Party to sanctions.
  15

  16   3.       If it comes to a Designating Party’s attention that information or items that it

  17   designated for protection do not qualify for protection, that Designating Party must

  18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  19            B.    Manner and Timing of Designations
  20
       1.       Except as otherwise provided in this Order (see, e.g., Section B(2)(b) below), or as
  21
       otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
  22
       protection under this Order must be clearly so designated before the material is disclosed
  23
       or produced.
  24

  25   2.       Designation in conformity with this Order requires the following:

  26                         a.     For information in documentary form (e.g., paper or

  27   electronic documents, but excluding transcripts of depositions or other pretrial or trial
  28
       proceedings), that the Producing Party affix at a minimum, the legend “CONFIDENTIAL”

                                              5          CASE NO. 2:20-CV-00893-FMO-KS
                                    STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 7 of 17 Page ID #:353



   1   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected material. If

   2   only a portion or portions of the material on a page qualifies for protection, the Producing
   3
       Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   4
       markings in the margins).
   5
                            b.     A Party or Non-Party that makes original documents available
   6
       for inspection need not designate them for protection until after the inspecting Party has
   7

   8   indicated which documents it would like copied and produced. During the inspection and

   9   before the designation, all of the material made available for inspection shall be deemed

  10   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  11   copied and produced, the Producing Party must determine which documents, or portions
  12
       thereof, qualify for protection under this Order. Then, before producing the specified
  13
       documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
  14
       that contains Protected Material. If only a portion or portions of the material on a page
  15

  16   qualifies for protection, the Producing Party also must clearly identify the protected

  17   portion(s) (e.g., by making appropriate markings in the margins).

  18                        c.     For testimony given in depositions, that the Designating Party
  19   identify the Disclosure or Discovery Material on the record, before the close of the
  20
       deposition all protected testimony.
  21
                            d.     For information produced in form other than document and
  22
       for any other tangible items, that the Producing Party affix in a prominent place on the
  23
       exterior of the container or containers in which the information is stored the legend
  24

  25   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,

  26   the Producing Party, to the extent practicable, shall identify the protected portion(s).

  27          C.     Inadvertent Failure to Designate
  28
                     1.     If timely corrected, an inadvertent failure to designate qualified

                                             6          CASE NO. 2:20-CV-00893-FMO-KS
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 8 of 17 Page ID #:354



   1   information or items does not, standing alone, waive the Designating Party’s right to

   2   secure protection under this Order for such material.         Upon timely correction of a
   3
       designation, the Receiving Party must make reasonable efforts to assure that the material
   4
       is treated in accordance with the provisions of this Order.
   5
       VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
   6
              A.     Timing of Challenges
   7

   8                 1.     Any party or Non-Party may challenge a designation of

   9   confidentiality at any time that is consistent with the Court’s Scheduling Order.

  10          B.     Meet and Confer
  11                 1.     The Challenging Party shall initiate the dispute resolution process
  12
       under Local Rule 37.1 et seq.
  13
              C.     The burden of persuasion in any such challenge proceeding shall be on the
  14
       Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
  15

  16   to harass or impose unnecessary expenses and burdens on other parties) may expose the

  17   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn

  18   the confidentiality designation, all parties shall continue to afford the material in question
  19   the level of protection to which it is entitled under the Producing Party’s designation until
  20
       the Court rules on the challenge.
  21
       VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
  22
              A.     Basic Principles
  23
                     1.     A Receiving Party may use Protected Material that is disclosed or
  24

  25   produced by another Party or by a Non-Party in connection with this Action only for

  26   prosecuting, defending, or attempting to settle this Action. Such Protected Material may

  27   be disclosed only to the categories of persons and under the conditions described in this
  28
       Order. When the Action has been terminated, a Receiving Party must comply with the

                                             7          CASE NO. 2:20-CV-00893-FMO-KS
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 9 of 17 Page ID #:355



   1   provisions of Section XIV below.

   2                2.     Protected Material must be stored and maintained by a Receiving
   3
       Party at a location and in a secure manner that ensures that access is limited to the
   4
       persons authorized under this Order.
   5
             B.     Disclosure of “CONFIDENTIAL” Information or Items
   6
                    1.     Unless otherwise ordered by the Court or permitted in writing by the
   7

   8   Designating Party, a Receiving Party may disclose any information or item designated

   9   “CONFIDENTIAL” only to:

  10                       a.     The Receiving Party’s Outside Counsel of Record in this
  11   Action, as well as employees of said Outside Counsel of Record to whom it is reasonably
  12
       necessary to disclose the information for this Action;
  13
                           b.     The officers, directors, and employees (including In-house
  14
       Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
  15

  16   Action;

  17                       c.     Experts (as defined in this Order) of the Receiving Party to

  18   whom disclosure is reasonably necessary for this Action and who have signed the
  19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  20
                           d.     The Court and its personnel;
  21
                           e.     Court reporters and their staff;
  22
                           f.     Professional jury or trial consultants, mock jurors, and
  23
       Professional Vendors to whom disclosure is reasonably necessary or this Action and who
  24

  25   have signed the “Acknowledgment and Agreement to be Bound” attached as Exhibit A

  26   hereto;

  27                       g.     The author or recipient of a document containing the
  28
       information or a custodian or other person who otherwise possessed or knew the

                                            8          CASE NO. 2:20-CV-00893-FMO-KS
                                  STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 10 of 17 Page ID #:356



   1   information;

   2                         h.     During their depositions, witnesses, and attorneys for
   3
       witnesses, in the Action to whom disclosure is reasonably necessary provided: (i) the
   4
       deposing party requests that the witness sign the “Acknowledgment and Agreement to Be
   5
       Bound;” and (ii) they will not be permitted to keep any confidential information unless
   6
       they sign the “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed by
   7

   8   the Designating Party or ordered by the Court. Pages of transcribed deposition testimony

   9   or exhibits to depositions that reveal Protected Material may be separately bound by the

  10   court reporter and may not be disclosed to anyone except as permitted under this
  11   Stipulated Protective Order; and
  12
                             i.     Any mediator or settlement officer, and their supporting
  13
       personnel, mutually agreed upon by any of the parties engaged in settlement discussions.
  14
       IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  15

  16         IN OTHER LITIGATION

  17         A.       If a Party is served with a subpoena or a court order issued in other

  18   litigation that compels disclosure of any information or items designated in this Action as
  19   “CONFIDENTIAL,” that Party must:
  20
                      1.     Promptly notify in writing the Designating Party. Such notification
  21
       shall include a copy of the subpoena or court order;
  22
                      2.     Promptly notify in writing the party who caused the subpoena or
  23
       order to issue in the other litigation that some or all of the material covered by the
  24

  25   subpoena or order is subject to this Protective Order. Such notification shall include a

  26   copy of this Stipulated Protective Order; and

  27                  3.     Cooperate with respect to all reasonable procedures sought to be
  28
       pursued by the Designating Party whose Protected Material may be affected.

                                             9          CASE NO. 2:20-CV-00893-FMO-KS
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 11 of 17 Page ID #:357



   1          B.     If the Designating Party timely seeks a protective order, the Party served

   2   with the subpoena or court order shall not produce any information designated in this
   3
       action as “CONFIDENTIAL” before a determination by the Court from which the
   4
       subpoena or order issued, unless the Party has obtained the Designating Party’s
   5
       permission.    The Designating Party shall bear the burden and expense of seeking
   6
       protection in that court of its confidential material and nothing in these provisions should
   7

   8   be construed as authorizing or encouraging a Receiving Party in this Action to disobey a

   9   lawful directive from another court.

  10   X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  11          PRODUCED IN THIS LITIGATION
  12
              A.     The terms of this Order are applicable to information produced by a Non-
  13
       Party in this Action and designated as “CONFIDENTIAL.” Such information produced by
  14
       Non-Parties in connection with this litigation is protected by the remedies and relief
  15

  16   provided by this Order. Nothing in these provisions should be construed as prohibiting a

  17   Non-Party from seeking additional protections.

  18          B.     In the event that a Party is required, by a valid discovery request, to produce
  19   a Non-Party’s confidential information in its possession, and the Party is subject to an
  20
       agreement with the Non-Party not to produce the Non-Party’s confidential information,
  21
       then the Party shall:
  22
                     1.        Promptly notify in writing the Requesting Party and the Non-Party
  23
       that some or all of the information requested is subject to a confidentiality agreement
  24

  25   with a Non-Party;

  26                 2.        Promptly provide the Non-Party with a copy of the Stipulated

  27   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  28
       specific description of the information requested; and

                                               10         CASE NO. 2:20-CV-00893-FMO-KS
                                     STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 12 of 17 Page ID #:358



   1                  3.      Make the information requested available for inspection by the Non-

   2   Party, if requested.
   3
              C.      If the Non-Party fails to seek a protective order from this court within 14
   4
       days of receiving the notice and accompanying information, the Receiving Party may
   5
       produce the Non-Party’s confidential information responsive to the discovery request. If
   6
       the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
   7

   8   information in its possession or control that is subject to the confidentiality agreement

   9   with the Non-Party before a determination by the court. Absent a court order to the

  10   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
  11   court of its Protected Material.
  12
       XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  13
              A.      If a Receiving Party learns that, by inadvertence or otherwise, it has
  14
       disclosed Protected Material to any person or in any circumstance not authorized under
  15

  16   this Stipulated Protective Order, the Receiving Party must immediately (1) notify in

  17   writing the Designating Party of the unauthorized disclosures, (2) use its best efforts to

  18   retrieve all unauthorized copies of the Protected Material, (3) inform the person or
  19   persons to whom unauthorized disclosures were made of all the terms of this Order, and
  20
       (4) request such person or persons to execute the “Acknowledgment and Agreement to be
  21
       Bound” that is attached hereto as Exhibit A.
  22
       XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  23
              PROTECTED MATERIAL
  24

  25          A.      When a Producing Party gives notice to Receiving Parties that certain

  26   inadvertently produced material is subject to a claim of privilege or other protection, the

  27   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
  28
       26(b)(5)(B).    This provision is not intended to modify whatever procedure may be

                                              11         CASE NO. 2:20-CV-00893-FMO-KS
                                    STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 13 of 17 Page ID #:359



   1   established in an e-discovery order that provides for production without prior privilege

   2   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
   3
       an agreement on the effect of disclosure of a communication or information covered by
   4
       the attorney-client privilege or work product protection, the parties may incorporate their
   5
       agreement in the Stipulated Protective Order submitted to the Court.
   6
       XIII. MISCELLANEOUS
   7

   8         A.     Right to Further Relief

   9                1.     Nothing in this Order abridges the right of any person to seek its

  10   modification by the Court in the future.
  11         B.     Right to Assert Other Objections
  12
                    1.     By stipulating to the entry of this Protective Order, no Party waives
  13
       any right it otherwise would have to object to disclosing or producing any information or
  14
       item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party
  15

  16   waives any right to object on any ground to use in evidence of any of the material covered

  17   by this Protective Order.

  18         C.     Filing Protected Material
  19                1.     A Party that seeks to file under seal any Protected Material must
  20
       comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
  21
       pursuant to a court order authorizing the sealing of the specific Protected Material at
  22
       issue. If a Party's request to file Protected Material under seal is denied by the Court,
  23
       then the Receiving Party may file the information in the public record unless otherwise
  24

  25   instructed by the Court.

  26   XIV. FINAL DISPOSITION

  27         A.     After the final disposition of this Action, as defined in Section V, within
  28
       sixty (60) days of a written request by the Designating Party, each Receiving Party must

                                             12         CASE NO. 2:20-CV-00893-FMO-KS
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 14 of 17 Page ID #:360



   1   return all Protected Material to the Producing Party or destroy such material. As used in

   2   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   3
       summaries, and any other format reproducing or capturing any of the Protected Material.
   4
       Whether the Protected Material is returned or destroyed, the Receiving Party must
   5
       submit a written certification to the Producing Party (and, if not the same person or
   6
       entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
   7

   8   where appropriate) all the Protected Material that was returned or destroyed and (2)

   9   affirms that the Receiving Party has not retained any copies, abstracts, compilations,

  10   summaries or any other format reproducing or capturing any of the Protected Material.
  11   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
  12
       pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  13
       correspondence, deposition and trial exhibits, expert reports, attorney work product, and
  14
       consultant and expert work product, even if such materials contain Protected Material.
  15

  16   Any such archival copies that contain or constitute Protected Material remain subject to

  17   this Protective Order as set forth in Section V.

  18          B.     Any violation of this Order may be punished by any and all appropriate
  19   measures including, without limitation, contempt proceedings and/or monetary
  20
       sanctions.
  21
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  22
       DATED: August 27, 2020                             KELLEY DRYE & WARREN LLP
  23
                                                          Tahir L. Boykins
  24

  25                                                      By: /s/ Tahir L. Boykins
                                                          Tahir L. Boykins
  26                                                      Attorneys for Defendants
                                                          Laboratory Corporation of America
  27
                                                          Holdings
  28

                                             13         CASE NO. 2:20-CV-00893-FMO-KS
                                   STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 15 of 17 Page ID #:361



   1

   2
       DATED: August 27, 2020                        By: /s/ Alison M. Bernal
                                                     Alison M. Bernal (SBN 264629)
   3                                                 alison@nshmlaw.com
   4                                                 Jonathan D. Miller (SBN 220848)
                                                     jonathan@nshmlaw.com
   5                                                 NYE, STIRLING, HALE
   6                                                 & MILLER, LLP
                                                     33 West Mission Street, Suite 201
   7                                                 Santa Barbara, CA 93101
   8                                                 Telephone: (805) 963-2345
                                                     Facsimile: (805) 284-9590
   9

  10                                                 Benjamin J. Sweet
                                                     (Admitted Pro Hac Vice)
  11                                                 ben@nshmlaw.com
  12                                                 NYE, STIRLING, HALE
                                                     & MILLER, LLP
  13                                                 1145 Bower Hill Road, Suite 104
  14                                                 Pittsburgh, PA 15243
                                                     Telephone: (412) 857-5350
  15

  16                                                 Matther K. Handley
                                                     (Pro Hac Vice Forthcoming)
  17                                                 mhandley@hfajustice.com
  18                                                 HANDLEY FARAH &
                                                     ANDERSON PLLC
  19                                                 777 6th St NW
  20                                                 Washington, DC 20001
                                                     Telephone: (202) 559-2411
  21                                                 Facsimile: (844) 300-1952
  22                                                 Attorneys for Plaintiffs Luke Davis and
                                                     Julian Vargas
  23

  24           Local Rule 5-4.3.4 Certification: I hereby attest that all other signatories
       listed, on whose behalf this filing is submitted, concur in the filing’s content and
  25   have authorized this filing.
  26

  27                                                 By:    /s/ Tahir L. Boykins
  28                                                        Tahir L. Boykins

                                           14         CASE NO. 2:20-CV-00893-FMO-KS
                                 STIPULATED PROTECTED ORDER
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 16 of 17 Page ID #:362
Case 2:20-cv-00893-FMO-KS Document 38 Filed 08/28/20 Page 17 of 17 Page ID #:363



   1                                            EXHIBIT A

   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4           I,                                  [print or type full name], of

   5                  [print or type full address], declare under penalty of perjury that I have

   6   read in its entirety and understand the Stipulated Protective Order that was issued by the
   7   United States District Court for the Central District of California on [DATE] in the case of
   8
                                            [insert formal name of the case and the number and
   9
       initials assigned to it by the Court]. I agree to comply with and to be bound by all the
  10
       terms of this Stipulated Protective Order and I understand and acknowledge that failure
  11

  12   to so comply could expose me to sanctions and punishment in the nature of contempt. I

  13   solemnly promise that I will not disclose in any manner any information or item that is

  14   subject to this Stipulated Protective Order to any person or entity except in strict
  15   compliance with the provisions of this Order.
  16
               I further agree to submit to the jurisdiction of the United States District Court for
  17
       the Central District of California for the purpose of enforcing the terms of this Stipulated
  18
       Protective Order, even if such enforcement proceedings occur after termination of this
  19
       action. I hereby appoint                                  [print or type full name] of
  20

  21                                [print or type full address and telephone number] as my

  22   California agent for service of process in connection with this action or any proceedings
  23   related to enforcement of this Stipulated Protective Order.
  24
       Date:
  25
       City and State where sworn and signed:
  26
       Printed Name:
  27
       Signature:
  28

                                              16         CASE NO. 2:20-CV-00893-FMO-KS
                                    STIPULATED PROTECTED ORDER
